     Case: 1:17-cv-05859 Document #: 184 Filed: 02/26/19 Page 1 of 5 PageID #:1682



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 LISA ALCORN, as Plenary Guardian of           )
 the Estate and Person of TYLER                )
 LUMAR,                                        )
                                               )
                        Plaintiff,             )     Case No. 1:17-cv-05859
                                               )
                v.                             )     Honorable Judge Virginia M. Kendall
                                               )
 THE CITY OF CHICAGO, et al.,                  )     Magistrate Judge Sunil R. Harjani
                                               )
                        Defendants.            )

                         JOINT INITIAL STATUS REPORT MIDP

1.      Description of Claims and Relief Sought.

        a.     Describe the claims and defenses raised by the pleadings, including the basis for
               federal jurisdiction.


        This action is brought pursuant to 42 USC § 1983. This Court has jurisdiction of Plaintiff’s
federal claims pursuant to 28 U.S.C. §1331.

       Pursuant to the Second Amended Complaint, Plaintiff’s claims against Defendants are as
follows:

Against Individual Chicago Police Officers
1)     Count I: Wrongful/unlawful detention in violation of 4th Amendment (dismissed without
       prejudice, Dkt. No. 116).
2)     Count III: Unlawful arrest/detention in violation of 4th Amendment
3)     Count V: Unlawful arrest and detention in violation of 4th Amendment (dismissed without
       prejudice, Dkt. No. 116).
4)     Count VII: Deliberate indifference (denial of medical care and confinement) in violation
       of 4th Amendment

Against City of Chicago
1)     Count II: Municipal liability/Monell claim
2)     Count VI: Municipal liability/Monell claim (dismissed without prejudice, Dkt. No. 116).
3)     Count VIII: Municipal liability/Monell claim (dismissed without prejudice, Dkt. No. 116).
4)     Count IX: State law claim for wrongful death
     Case: 1:17-cv-05859 Document #: 184 Filed: 02/26/19 Page 2 of 5 PageID #:1683



Against Cook County
1)     Count IV: Municipal liability/Monell claim (dismissed without prejudice, Dkt. No. 116).
2)     Count X: State law claim for wrongful death

All Defendants have denied all accusations against them. At this time, Defendants have no
counterclaims.

        b.       State the relief sought, including an itemization of damages.

       Lumar sustained catastrophic neurological damage but did make progress over the months
following the incident. However, he died of complications from the brain injury on April 18, 2018.

       Plaintiff has previously submitted a settlement letter to Defendants, and to the Court,
itemizing the relief sought, including economic damages of medical expenses of approximately
$2,005,739.15 and a preliminary conservative lost earning capacity damages of approximately $
$1,075,000.00. Plaintiff seeks damages for the pain and suffering and loss of normal life/disability
Tyler Lumar suffered prior to his death in addition to all damages available to Tyler’s heirs under
the wrongful death act, including grief and sorrow.

2.      Referral Cases.

        Describe the matter(s) referred to the magistrate judge:

        The matter has been referred to Judge Harjani for discovery purposes, as well as settlement.

3.      Discovery Schedule.

        Identify any existing discovery cut-off dates. If no discovery schedule has yet been set and
in referral cases, the case has been referred for discovery supervision, the parties should confer
and submit the following information:

        Judge Kendall set a fact discovery cut-off of October 4, 2019.

        a.       For Cases in the Mandatory Initial Discovery Pilot Project:

               i.       The due date of the mandatory initial discovery responses.

                        The parties have already provided mandatory initial discovery responses
                        pursuant to MIDP.

             ii.        The due date of the Electronically Stored Information (ESI) identified in the
                        mandatory initial discovery responses.

                        Not applicable.

             iii.       After the mandatory initial discovery responses have been provided, a date
                        to issue any additional written discovery.



                                                  2
     Case: 1:17-cv-05859 Document #: 184 Filed: 02/26/19 Page 3 of 5 PageID #:1684



                       The parties have agreed to issue any additional written discovery by
                       March 12, 2019.

                For Cases Exempt from the Mandatory Initial Discovery Pilot Project:

              i.       The due date for Fed. R. Civ. P. 26(a)(1) disclosures.

                       Not applicable. See above.

             ii.       A date to issue written discovery requests.

                       Not applicable. See above.

        b.      A fact discovery completion date. For claims involving medical conditions, fact
                discovery ordinarily includes treating physician depositions.

                Judge Kendall set a fact discovery cut-off of October 4, 2019.

        c.      If there will be expert discovery, an expert discovery completion date, including
                dates for the delivery of expert reports and rebuttal reports, if any (or summaries
                for non-retained expert testimony).

                It is anticipated Judge Kendall will set an expert discovery schedule on October 7,
                2019, at the next status hearing.

4.      Consideration of Issues Concerning ESI.

       State whether the parties anticipate or are engaged in discovery of ESI in this case, and, if
so, what agreements have been reached regarding ESI and whether there are any areas of
disagreements regarding ESI.

       Please note the Court has adopted the Principles of the Seventh Circuit Electronic
Discovery Pilot Program and the parties should be familiar with them. In a patent case, the Court
will apply the Local Patent Rules for Electronically Stored Information.

        Not applicable.

5.      Settlement.

        a.      Describe the status of settlement discussions.

                The parties participated in a settlement conference with this Court on February 5,
                2019.

        b.      State whether the parties believe a settlement conference would be productive at
                this time, and if not, briefly explain why.




                                                 3
     Case: 1:17-cv-05859 Document #: 184 Filed: 02/26/19 Page 4 of 5 PageID #:1685



                 The parties do not believe another settlement conference would be productive at
                 this time because the parties need to proceed with certain fact discovery before
                 determining if an additional settlement conference would be productive.

6.      Magistrate Judge Consent.

         State whether all parties will consent to have Judge Harjani conduct all further proceedings
in this case, including trial and entry of final judgment, in accordance with 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73.

        At this time, the parties do not unanimously consent to proceed before Judge Harjani on all
further proceedings.

7.      Pending Motions.

        Indicate the status of any pending motions

        There are no pending motions at this time.

8.      Trial.

       In consent cases, state whether a jury trial is requested, the date when the parties expect to
be ready for trial, and the probable length of trial.

        Not applicable.

9.      Other Matters.

       State any other matters that should be brought to the Court’s attention for scheduling
purposes.

        None at this time.



Respectfully submitted,

 s/ Eileen M. O’Connor                                s/ Katherine C. Morrison

 Eileen M. O’Connor                                   Terrence M. Burns
 Bryan J. O’Connor, Sr.                               Elizabeth A. Ekl
 O’Connor Law Group, LLC                              Paul A. Michalik
 140 S. Dearborn, Suite 320                           Katherine C. Morrison
 Chicago, IL 60603                                    Reiter Burns LLP
 (312) 236-1814                                       311 S. Wacker Dr., Suite 5200
                                                      Chicago, IL 60606
                                                      312-982-0090




                                                  4
  Case: 1:17-cv-05859 Document #: 184 Filed: 02/26/19 Page 5 of 5 PageID #:1686



s/ Elaine C. Davenport                      s/ John Power

Elaine C. Davenport                         John Power
Sanchez Daniels & Hoffman LLP               Jenna A. McMahon
333 West Wacker Drive                       Cook County State’s Attorney’s Office
Suite 500                                   500 Daley Center
Chicago, IL 60606                           Chicago, IL 60602
(312) 641-1555                              (312) 603-6189




                                        5
